DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a head section driving device for driving the head section” in claim 1; and 
“the head section driving device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Steven B. Chang (Reg. No. 59,423) on 2/22/2022.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A machine tool, comprising:
a spindle configured to hold a workpiece and rotate about a first rotation axis; 
a head section disposed above the spindle and configured to perform an operation on the workpiece with a tool;
a head section driving device for driving the head section;
a front panel, the front panel being configured to rotate from a lower side to an upper side in a vertical direction of the machine tool;
a display device; and
a control device,
wherein the head section has a turret, being configured to hold the tool held at the outer periphery of the turret, which is rotatable about a second rotation axis along a direction orthogonal to the first rotation axis, [[and]]
wherein the first rotation axis extends in a front-rear direction of the machine tool, and
wherein the control device is configured to:
determine whether an expired tool, which is a tool that needs to be exchanged, is present among multiple tools held by the turret, 
located closer to the front panel than the spindle is in [[a]] the front-rear direction of the machine tool, and 
when the control device determines that the expired tool is present, control the head section driving device to automatically move the head section parallel to at least one of the first rotation axis and the second rotation axis and rotate the turret to dispose the expired tool at the tool exchanging position, and display on the display device both a turret number of the expired tool disposed at the tool exchanging position and a button for receiving an indication that exchanging of the expired tool with the new tool has been completed
	
2. (Previously Presented) The machine tool of claim 1, wherein 
the control device is configured to process the multiple tools held by the turret as one group and determines that the expired tool is present when all of the multiple tools belonging to the group become expired tools, the expired tools including a first expired tool and a second expired tool.

3. (Currently Amended) The machine tool of claim 2, 
wherein the control device is further configured to:
receive the indication that the first expired tool, being positioned at the tool exchanging position, among the multiple tools belonging to the group has been exchanged with the new tool, and 


4. (Currently Amended) The machine tool of claim 1, 
wherein the control device is further configured to:
change the tool exchanging position to a different position in response to receiving a change of the tool exchanging position; and 
control the head section driving device in accordance with the change of the tool exchanging position.

5. (Previously Presented) The machine tool of claim 1, wherein 
the first rotation axis of the spindle is disposed along an axial direction parallel to an installation surface of the machine tool, and
the head section driving device is configured to move the head section along the axial direction, and the tool exchanging position is set at a position along the axial direction spaced apart from the spindle.

6. (Currently Amended) The machine tool of claim 1, wherein
the vertical direction of the machine tool.

7. (Cancelled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1, attention is directed to, for example, Takahashi (Japan Pub. No. JP H05-104372 A), Takiguchi et al. (U.S. PG Pub. No. 2019/0047101 A1), and Koike et al. (U.S. PG Pub. No. 2013/0331245 A1).  Please note that Takahashi was cited by Applicant on the IDS filed on 3/26/2020, while Takiguchi and Koike were both cited on the PTO-892 mailed on 11/23/2021.
Figure 8 of Takahashi shows therein a machine tool.  Said machine tool is shown as comprising a spindle (20), which is configured to hold a workpiece (18) via a chuck claw (19), and is further configured to rotate the workpiece (18) about a first rotation axis.  Please note that from the perspective of Figure 8 that the first rotation axis extends from right-to-left/left-to-right in a front-rear direction.
Takahashi’s machine tool further comprises a control device (1) (see Figure 1), as well as a head section (21).  Please note that each of Figures 6-8 show the head section (21) as being disposed above the spindle (20).  As can be seen between Figures 6 and 7, the head section (21) is configured to perform an operation on the workpiece (18) with a given tool, e.g. tool 31.  
	Regarding the head section (21), it is embodied as a turret.  As such, the head section (21) “has a turret.”  Next, as can be seen in at least Figure 8 of Takahashi, the turret/head section (21) has six pockets (22-27) disposed about its outer periphery, and each of said six pockets (22-27) receives therein one of multiple tools (35-40).  As required, the turret/head section (21) can be rotated about a second rotation axis, which from the perspective of Figure 8, extends into/out of the page.  Therefore, said second rotation axis extends orthogonal to the first rotation axis.  

	Line 5 of claim 1 sets forth “a head section driving device for driving the head section.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to carry out the recited function of “driving the head section.”  As a result, “head section driving device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is interpreted as comprising the structure that is disclosed in paragraph [0037] of the specification, as well as equivalents thereto.  
As was noted above, the head section (21) can be rotated.  In addition to being rotated, the head section (21) can be moved linearly.  As can be seen between Figures 6 and 7 of Takahashi, the head section (21) has been moved laterally in a direction that extends parallel to the first rotation axis.  
It is noted that the means for linear driving and rotation of the head section (21) constitutes an equivalent of the “head section driving device.”  This is because the means for linear driving and rotation carries out the function specified in claim 1, line 5, said function being “driving the head section.”  Also, a means for linear driving and rotation isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the means for linear driving and rotation performs the identical function specified in the claim (driving the head section), and produces substantially the same results as the corresponding “head section driving device (55)” of Applicant.  Based on the foregoing, the means for linear driving and rotation of Takahashi is an 
	As to the control device (1), it is shown in Figure 1 as having a command block analysis processing unit (7) with a tool life check processing unit (8).  Via said elements (7, 8) thereof, the control device (1) performs a life check of each of the tools used for workpiece (18) processing [EPO Machine Translation, paragraph 0022].  Should the life check yield that each of these tools which is held by head section (21) is expired, and if it is found that a spare tool is not present amongst the multiple tools (35-40) held by the head section (21), then a tool change by a robot (34) of the machine tool will be initialized [EPO Machine Translation, paragraph 0023].  Based on the foregoing, disclosure is provided on the control device (1) being configured to “determine whether an expired tool, which is a tool that needs to be exchanged, is present among the tools held by the turret.”
	Next, Examiner directs attention to Figure 6.  Figure 6 shows the head section (21) as having been moved within its movable range into an exchanging position.  Examiner notes that the exchanging position is a position at which the expired tool is exchanged, for example, for a new tool.  Noting this, it is reiterated that the machine tool has a command block analysis processing unit (7).  As to the processing unit (7), it creates axis control and machine control data [EPO Machine Translation, paragraph 0003].  In creating the axis and machine control data, the control device (1) by way of the processing unit (7) thereof, is setting the tool exchanging position that the head section (21) must assume (within its movable range) in order for the tool exchange to take place between the head section (21) and the robot (34).  Be advised that the robot (34) receives the new tool from a tool magazine (33), and said new tool was previously deposited in the tool magazine (33) by a user.  As such, the user is in effect using the robot (34) 
	Also, in the scenario that a spare tool is not present amongst the multiple tools (35-40) held by the head section (21), and when the control device (1) determines that an expired tool is present among said multiple tools (35-40), the control device (1) controls the head section driving device to automatically move and rotate the turret/head section (21) so as to dispose the expired tool at the tool changing position.  Examiner reiterates that as can be seen between Figures 6 and 7, the head section (21) has been moved laterally in a direction that extends parallel to the first rotation axis.  As such, in moving and rotating the turret/head section (21) so as to dispose the expired tool at the tool changing position, the control device (1) controls the head section driving device to automatically move the turret/head section (21) parallel to said first rotation axis.
Takahashi though, does not provide disclosure upon the machine tool as further comprising “a display device” or on the control device (1) further being configured to “display a turret number of the expired tool disposed at the tool exchanging position.”  
Takiguchi et al. though discloses a display device (3), which along with an input means (2), are formed as a touch panel including not only an input function but also a display function [paragraph 0035].  As such, the touch panel includes the display device (3) and input means (2).  Takiguchi et al. also discloses a machine tool (11), which in turn has a tool rest (12) for attaching tools (13) that are to be used for machining.  As to the tool rest (12), it is a turret having a 
As to the tool management screen (6), it displays the tools (13) held in the tool rest (12), and in bold letters near a left end portion thereof, station/turret numbers (61) corresponding to those tools (13) and the tool stations (121).  Be advised that these station/turret numbers (61), which are numbered 1-6, can be seen in Figure 6.  The bottom illustration of Figure 6 shows therein, for example, station/turret number 1 and the name of the tool (Tool 1) that is received at station/turret number 1.  Since the display device (3) displays station/turret numbers (61), and because the display device (3) displays the contents received from the display control unit (51) of the control device (5), it follows that the control device (5) of Takiguchi et al. is configured to display the station/turret numbers (61) on the display device (3).  Examiner notes that in addition to the station/turret numbers (61) that the tool management screen (6) shows the life of each of the tools (13) that is received within the tool stations (112) by color in a circular status icon (65).  For example, a green circular status icon (65) indicates that a tool (13) is in a normal state, a yellow circular status icon (65) indicates that the tool (13) is about to be expired/fulfilled, and a red circular status icon (65) indicates that the tool (13) is expired/fulfilled [paragraph 0061].  (The circular status icons (65) can be seen in at least Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool of Takahashi with the display control unit (51) and touch panel of Takiguchi et al., noting that said touch panel 
Please note that Takahashi provides disclosure on a buffer (12) into which is provided a tool change completion signal [EPO Machine Translation, paragraph 0017].  While Figure 1 of Takahashi shows the buffer (12) as being connected to the control device (1), Takahashi doesn’t disclose as to how the buffer (12) is embodied.  As such, Takahashi does not disclose “a button 
Koike et al. though, discloses a machine tool comprising a turret-style magazine (22) and a control device.  As to the turret-style magazine (22), it receives a plurality of tools (16) by a corresponding plurality of grippers (24).  Regarding the control device, it disclosed as having an input device (41) [paragraph 0047] which in turn has a control panel (110) [paragraph 0048]. After a user, for example, exchanges a given tool for a new tool, the user operates a tool replacement completion button which is provided on the control panel (110) [paragraph 0059].  As such, by pressing the tool replacement completion button, the user is providing confirmation to the control device that the tool exchange of the given tool for the new tool is complete.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tool replacement completion button of Koike et al. for the buffer (12) into which is provided a tool change completion signal of Takahashi, as this is substitution of one known means for indicating that a tool change has been completed for another, in order to obtain the predictable result of the user indicating through pushing of the tool replacement completion button that the expired tool has been exchanged for a new tool.  
Please note that in the modified machine tool of Takahashi that the touch panel thereof has an input function and a display function.  Noting this, Examiner reiterates that Koike et al. disclosed the tool replacement completion button being provided on the control panel (110), and further disclosed said control panel (110) as being part of Koike et al.’s input device (41).  Thus, in Koike et al., the tool replacement completion button is part of the input device (41).  Therefore, in accordance with the disclosure of Koike et al., in modified machine tool of 
Takahashi/Takiguchi et al./Koike et al. though doesn’t teach, “the front panel being configured to rotate from a lower side to an upper side in a vertical direction of the machine tool” or on the control device (1) being configured to set a tool exchanging position that is “located closer to the front panel than the spindle is in the front-rear direction of the machine tool.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Takahashi/Takiguchi et al./Koike et al. so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722